Exhibit 10.8
Blue Star
Rental Agreement “Spaces for professional purposes”
Between
EVERE REAL ESTATE, anonymous partnership of which the established company seat
is at 1932 Zaventem, Hippokrateslaan 16, entered in the record of legal persons
441.403.745, represented by two members of its management committee:
The determined partnership with limited responsibility ANDRE BOSMANS MANAGEMENT,
established at 9000 Gent, Posteemestraat 42, represented here by its business
manager, Mr. Andre Bosmans;
The determined partnership with limited responsibility MARTIN DE WAELE
MANAGEMENT, established at 3060 Bertem, Gloriantlaan 6, here represented by its
business manager, Mr. Martin De Waele;
Who attest to have the necessary authority at their disposal to sign the
agreement in question on behalf of the company,
Hereafter called “the Lessor”,
and
TECH TEAM EUROPE, anonymous partnership seated at 1130 Brussels,
Zweefvliegtuigstraat 10, entered in the record of legal persons under number
                    , of this city
Represented by Mr. Christophe Neut, General Manager
Who attests to have the necessary authority at his disposal to sign the
agreement in question on behalf of the company,
Hereafter called “the Lessee”,
a lease is entered into according to the general conditions added and the
special conditions described hereafter, which together constitute the rental
agreement in question. The special conditions have priority over the general
conditions.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



SPECIAL CONDITIONS
1. SUBJECT OF THE CONTRACT AND PURPOSE OF THE SPACES
EVERE Authority
In a building, named Blue Star, located at Zweefvliegtuigstraat 10
1.1 the following private portions, outlined with a blue border on the attached
plans of the levels and locations:
1.1.1 on the ground floor, on the third and fourth levels of block A, offices;
1.1.2 on the third and fourth levels of block B, offices
1.1.3 fifty-five above-ground parking spaces
1.1.4 on level -1, spaces used as filing spaces.
1.2 the parts of the building useable for general use of the occupants.
2. ALLOCATIONS IN THE BUILDING
The following quotients will be allocated to the leased spaces for the communal
expenses:
For the offices in Block A described under 1.1.1: 2.369/ 100.992 for the ground
floor, 2.819/100.992 for the third level, and 2.819/ 100.992 for the fourth
level;
For the offices in Block B described under 1.1.2: 4.548 /100.992 for the third
level and 4.548/ 100.992 for the fourth level;
For the parking spaces described under 1.1.3: no quotients;
For the spaces described under 1.1.4: no quotients.
3. DURATION OF THE RENTAL AGREEMENT
The rental agreement in question is entered into for a duration of nine years,
commencing on 1 January 2005 and, legally and without prior cancellation ending
at midnight on 31 December 2013, without the ability to invoke an implied
renewal.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



Nonetheless, each party has the right to end the lease early at the end of the
sixth year, that is on 31 December 2010, on the condition that a signed letter
of prior cancellation be given to the other party six months beforehand.
4. CONDITION OF THE SPACES
The spaces are to be made available in the condition in which they exist at
present, where the LESSEE is concerned pursuant to a previous rental agreement.
5. RENT
The annual base rent is set at six hundred seventy-seven thousand seven hundred
fifty-three Euros (677, 753.00 €), namely:
For the offices described under 1.1.1 and 1.1.2: 631,478 €
For the parking spaces described under 1.1.3: 37,290 €
For the spaces described under 1.1.4: 8,985 €
This rent is linked to the index for the month preceding the signing of the
agreement in question, namely, either the index for February 2004, which is
valid as a base index; or 113.02 as long as the health index is applicable. The
first rent to be paid will be the result of the application of the base rent
price to the evolution of this index, with, as a new index, the one from the
month preceding the one when the rental agreement is entered into. That is, the
index for December 2004. The additional applications will take place on 1
January of each year, and the first time in 2006.
The rent is payable quarterly in advance, to account no. 001-3807899-46 of the
LESSOR, or to any account that the latter informs the LESSEE of, and for the
first time on 1 January 2005.
6. PAYMENT OF THE COMMUNAL EXPENSES
In accordance with article 9 of the general conditions, the communal rental
expenses give cause to payment by the LESSEE of trimestrial provisions, of which
the amount is currently set at 42,500 6, being a fourth of the annual portion
provided for the LESSEE in the communal expenses. They are payable to account
no. 001-4216064-35 on the same date as the rent. The regulation will take place
at the end of each calendar year, whether by sending an invoice or a credit
statement.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



7. RENT GUARANTEE
The amount of the rent guarantee must be equal to six months’ rent and should be
adjusted at the end of each three-year period, taking into consideration the
changed rent.
This deposit will be in the form of a bank guarantee, according to the example
in the enclosure.
8. CHARGES, EXPENSES, CONTRIBUTIONS
All charges, expenses, and contributions referred to in article 7 of the general
conditions should be paid by the LESSEE to the LESSOR at least fourteen days
before they are due.
9. REGISTRATION
For the calculation of the registration fees, the expenses not expressed in
terms of numbers are structured at 10 % of the annual base rent.
10. USE OF THE SPACES
The LESSEE may not load the floor by more than 300 kg per square meter
(including walls) in the office spaces.
11. RIGHT OF PREFERENCE FOR EACH APPLICANT LESSEE
Before entering into a rental contract with a third party, the LESSOR—concerning
the fifth and the sixth levels of Block A—by fax or e-mail, shall inform the
LESSEE of the conditions that are provided and against which the latter has
precedence over any other applicant LESSEE. The LESSEE shall have ten business
days at his disposal to inform the LESSOR that he will rent the proposed spaces.
In that case, without delay an enclosure to the rental agreement in question
will be signed, and it will be in effect on the first day of the following
month. If the LESSEE does not react in the period of ten business days, he will
be considered to have renounced the right of preference for the transaction
involved.
12. DEFERRED CONDITIONS
The agreement in question is being entered into under the deferred conditions
from the signing of enclosure 8 of the rental agreement of 18 July 1997, in
which, among other things, the amicable breaking of the agreement of 31
December 2004 is agreed upon.
13. List of enclosures

•   General conditions,   •   Plans for the levels concerned,

Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



•   Regulation of internal order,   •   Example of bank guarantee.

Drawn up in Brussels on 10 May 2004 in four
Copies, of which one is for the registry. Each party
Acknowledges having received his copy.

     
[signature] THE LESSOR
  [signature] THE LESSEE
Tech Team Global NV/SA
   
Zweefvliegtuigstraat 10 Rue du Planeur
   
1130 Brussels
   
Belgium
   

Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [k47555k4755502.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [k47555k4755503.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [k47555k4755504.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [k47555k4755505.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [k47555k4755506.gif]

 



--------------------------------------------------------------------------------



 



RENTAL AGREEMENT
“SPACES FOR PROFESSIONAL PURPOSES”
GENERAL CONDITIONS
ARTICLE 1 — SUBJECT FOR THE AGREEMENT
The LESSOR gives the lease to the LESSEE , who accepts, the goods described in
the special conditions and goods recognized by the LESSEE, who does not require
a more detailed description.
The LESSOR maintains the right to alter or exchange the parking spaces allocated
to the LESSEE for equal ones if it is required for the safety or the internal
organization of the building.
ARTICLE 2 — DESIGN OF THE SPACES LEASED
The design of the spaces leased is described in more detail in the special
conditions. If the plans are attached to the rental agreement, the design of the
spaces possibly indicated must be strictly respected by the LESSEE. The LESSEE
may not make any changes to the design without advance approval in writing from
the LESSOR, who can always refuse without having to give any justification for
the refusal.
No activity such as that which is indicated by the law of 30 April 1951 on
business rental may be carried out in the leased spaces. The LESSEE is
prohibited from transferring (or having transferred) to public development.
The possible parking places are designed as parking spaces for passenger
vehicles and small delivery trucks, with the exclusion of any other type of use.
ARTICLE 3 — DURATION
The lease is entered into for the length of time mentioned in the special
conditions.
ARTICLE 4 — RENT AND PAYMENT STIPULATIONS
The rent is paid and received by means of the annual base rent mentioned in the
special conditions, which also determines the payment stipulation. If the LESSOR
sends the LESSEE a notice of a due date, this document shall only be intended to
make the payment easier and will not constitute an invoice. The LESSEE is not in
any way exempt from making the rent payment punctually if this notice of the due
date does not reach him, whatever the reason.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



The annual rent is payable in three-month installments, in advance, at the
latest on the first day of the months January, April, July, and October of each
year. The first and/or the last payment will be pro-rated if the rent is paid in
any circumstance other than the dates above and/or if it is not at the end of a
calendar quarter.
ARTICLE 5 — ADJUSTMENT TO THE RENT
The rent will follow the fluctuation index of the consumer prices, which is
still replaced by the health index, as long as this replacement is imposed by
the law. Each year, on the date determined in the special conditions, the rent
will be adjusted according to the following formula:
New rent = base rent x new index
                         Base index
Before the adjustment of the article in question, it will be clarified that:
          The base rent and the base index are indicated in the special
conditions;
The new index for this is from the month preceding the month in which the rent
adjustment implemented.
The rent adjusted in this manner shall be applicable immediately, legally and
without proof of default. It can never be lower than the base rent.
In the case that the abovementioned index is repealed, the rent shall be linked
to the new official system that replaces it. In the absence of a similar system,
the LESSOR will have the right to invoke the increase for the duration of the
lease. In the event of a lack of an understanding between the parties about the
adjustment of the rent, by the highest authority, and without recourse, this
adjustment will be determined by the Justice of the Peace or by another person
appointed by the latter. This arbitrator shall also make a judgment about the
arbitration costs, the burden for which shall be placed on the party that is
determined to be wrong, without prejudice to the possibility of dividing the
costs if each party is determined to be partially responsible for being wrong.
ARTICLE 6 — GUARANTEE
Within the thirty days after the signing of the current agreement and, in any
case, before taking possession of the leased spaces, the LESSEE shall establish
a rent guarantee (security deposit) of which the original amount will be based
on the specifications of the special conditions. This will also clarify the
adjustment stipulation of this amount.
The guarantee should be issued by a bank with an established seat in Belgium and
accepted by the LESSOR. Its duration should exceed the length of the lease by
three months and thus must be
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



adjusted in the event of a renewal of the lease. It can never be used to pay the
rent or for other contractual debts. At any time an appeal can be made for this
guarantee by written request, by signed letter directed to the bank, regardless
of any possibility of resistance from anyone. The guarantee shall be released
three months after the end of the lease, as far as the LESSEE has fulfilled his
obligations.
The LESSOR shall have the right to deny access to the leased spaces if the
guarantee is not determined to be valid. The LESSEE cannot appeal this argument
to exempt himself from paying the rent and the expenses. After simple, written
notification to the LESSEE, the LESSOR can also use the amounts already used to
pay rent to set up a type of guarantee. In this case, an amount equal to the one
frozen will remain due as rent. The amount frozen in this manner will not accrue
interest for the LESSEE. The LESSOR can proceed in this same manner in the event
that possible adjustment of the security is not implemented.
The establishment of this rent guarantee constitutes an essential condition for
the existence of the lease. The LESSEE explicitly accepts that each shortage in
this obligation will be considered serious.
The LESSEE commits to providing the leased spaces with furniture or materials
belonging to him, with a value equal to at least six months’ rent.
ARTICLE 7 — TAXES, EXPENSES, CONTRIBUTIONS
To be calculated from the beginning of the lease and pro-rated, the LESSEE shall
owe all contributions, expenses, taxes, and advance tax payments that are placed
upon or shall be levied by the government or all other authorities, whether upon
the leased spaces or upon the activities that are carried out by the LESSEE. He
commits to paying the amount in accordance with the stipulations provided in the
special conditions. In the event of a lack of division by the government itself,
the distribution of these expenses will take place based on the distribution key
applicable to the leased spaces, or on another basis as indicated in the special
conditions.
If a mandatory law annuls a clause included in the previous paragraph, entirely
or partially, the annual rent will be reviewed by the parties so that the total
income that the LESSOR receives from the leased spaces is not decreased. This
determination is to be agreed upon explicitly between the parties and forms an
essential condition before the agreement by the LESSOR to the rent in question.
The LESSEE that is exempt from one type of taxation or another shall be charged
with the possible ensuing increase in the shares of the other lessees.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



ARTICLE 8 — COMMUNAL EXPENSES
In addition to the rent determined for this, the LESSEE shall pay his portion of
the communal expenses, as shall be calculated by the syndic, the LESSOR or the
manager, and shall be distributed according to the distribution key provided in
the special conditions.
The communal expenses, which are not limited to the list below, include more
specifically the costs with regard to:
The use, the maintenance and the “comprehensive” security of the different
pieces of equipment such as the central heat, the air conditioning, the
sanitation, the elevators, the electrical equipment, the access control, the
fire detection, and the fire alarm system, the regulation system of the
technical equipment;
The maintenance of the access doors, the outer cabinetry, and the apparatus for
cleaning the outside walls;
The monitoring of the abovementioned equipment, such as any monitoring mandated
by law, the regulation or recommendation by a recognized organization;
The cleaning of the facade, the outside of the windows and the framework, and
the communal portions of the building;
The clearing of waste and refuse, brought by the LESSEE beforehand to a
gathering place indicated by the management;
The use of possible accounts for water, electricity, gas, steam, fuel, and
telephone, if there is no division per LESSEE in existence;
Small deliveries, in the case of sanitation facilities made available in the
communal parts of the building;
The maintenance of roofs, rain water drain pipes, and interior and exterior
drain pipes to public sewer system;
The installation, adjustment, and maintenance of signals and labeling unless
they are for completely private use by the LESSEE;
The insurance subscribed to by the LESSOR or the management of the building,
with the exemptions provided in the policies;
The obligatory contractual periodic monitoring with regard to security;
The services possibly delivered in the building, such as the technical
expertise, reception guard, “handy man,” concierge, restaurant cooks;
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



The provisions by the management or the syndicate, determined at 3% of the
annual indexed rent;
The salary, insurance, and social taxes regarding the personnel that work for
the well-functioning or the maintenance of the building;
The maintenance, guarding, and the essential measures to be taken for the safety
of persons and goods in the building;
The adaptations of the communal portions required by a change in the government
regulations;
The depreciation of the investments made by the LESSOR in the building that have
decreasing the communal expenses as their purpose.
The communal expenses also include all taxes that are tied to their components.
ARTICLE 9 — PAYMENT OF THE COMMUNAL EXPENSES
If the agreement anticipates the payment of provisions, after the end of each
calendar year, the syndicate, the LESSOR or the management shall compile a
status summary with the actual information from the past year. If he wishes, the
LESSEE shall be able to examine the pieces of evidence and documents at the
place where they are kept. The regularization invoices shall be compiled with
the LESSEE’S portion of the communal expenses attributed to the LESSEE based on
the agreement in question and should be paid within ten business days after
their being sent.
Upon request by one of the parties, the provisional or fixed amount above or
below each year can be adjusted, based on the actual information from the
previous four trimesters.
ARTICLE 10 — PAYMENTS —ARREARS
Each amount owed by the LESSEE according to the agreement in question must be
paid in full, without any deduction for any reason, such as, for example,
transfer costs or exchange commissions.
Each amount owed by the LESSEE within the framework of the agreement in question
that is not paid within ten days after its due date, legally and without proof
of default shall accrue interest from the due date and every applicable month
begun for a full month. The interest is the required applicable legal interest
rate at the moment, increased by two points.
The LESSEE renounces the judgment of articles 1253 and subsequent ones from the
Civil Statute Book. The LESSOR shall be able to attribute all payments made by
him for the obligations determined by him.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



ARTICLE 11- PRIVATE USE
Coming under the expenses of the LESSEE are the costs for all subscriptions,
connections, meters and private use, and all costs for maintenance, replacement
and restoration with regard to the spaces leased by him, with the exception of
those explicitly determined as obligations of the LESSOR.
If in the division of a level, portions designated as private consist of a
portion to be used communally, the costs for this communal portion shall be
borne by the users of the private portions. The maintenance of this communal
portion is not included in the responsibilities of the management.
If the LESSEE wishes for the technical equipment to remain operational outside
of normal hours, this must be requested in writing to the management at least 48
hours beforehand. Except for an extraordinary request, the hours of the
supplemental use of the equipment will be invoiced as private costs to the
LESSEE.
If the equipment brought by the LESSEE requires higher energy capacities,
volumes of technical capacity than is available in the building, the LESSEE
shall take on the responsibility of all investments to ensure the operation of
its activities, as well as the working comfort of his employees, in accordance
with ARAB.
Among other things, the expense of the LESSEE in the private zones:
The maintenance, small deliveries and the intervention for the good function of
the sanitation equipment; the installation of specific fire extinguishing
equipment (fire extinguishers, dangerous spaces...); the maintenance and
monitoring of the fire alarm, the fire detection, and fire extinguishing
equipment (fire hydrants, spools, sprinklers); compliance with the ARAB with
regard to, among other things, the work hygiene, the safety and the health of
the workers, the electrical apparatus, the lifting apparatus, and the dangerous,
unhealthy and unpleasant substances; the monitoring set up by ARAB with regard
to electrical apparatus, lifting apparatus, fire detection and fire combating,
help combinations, no-break batteries, etc.;
The installation, maintenance, and restoration of the access control and
intruder detection, among other things, for the private doors that separate the
private zones from the communal zones.
ARTICLE 12 — INSURANCES — SECURITY
The LESSOR alone insures the building with a policy of the “all risks type,”
that , specifically, covers the following risks: fire, lightning, explosion,
water damage, damage by electricity, breaking glass, reporting occurrences and
any other risk that seems appropriate to him to have
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



insured. The LESSEE is free to have his obligations insured by the LESSOR—within
the framework of articles 1382 to 1384 and 1732 to 1735 of the Civil Statute
Book—against material damage that could happen to the leased building by the
occurrence of the risks covered by the global fire policy discussed above.
The LESSEE shall, at his own expense, sign a contract with a first-rate company
for the coverage of the complete contents of the leased spaces, including the
immovable structures that he has had brought in at his own expense, by a global
fire policy that covers the same risks provided for in the policy signed by the
LESSOR. He shall provide the LESSOR with a copy of this policy, and upon the
first request by the LESSOR shall prove payment of the premiums.
Scope of recourse
a) Except in the event of damage done by the LESSEE, the LESSOR renounces the
exercising of all recourse that he could exercise with regard to this latest,
for the material damage for which the LESSEE is responsible and that happens to
the leased building mainly from the risks covered by the global fire policy. He
commits to obligating possible co-tenants and co-habitants to renounce the
exercising of said recourse with regard to the LESSEE.
b) Except for damage done by the LESSOR, the LESSEE renounces exercising all
recourse that he could exercise with regard to the LESSOR, the manager, all
co-tenants, sub-leasers and/or users for material damage that happens to the
goods (of which he is the owner or which he is supervising) mainly from the
risks that are covered in the global fire policy that he has signed. He commits
to obligating all possible sub-leasers and co-habitants to renounce exercising
said recourse with regard to the LESSOR.
If the activity of the LESSEE or of the persons for whom he is responsible
brings about an increase in the insurance premium of the LESSOR or the other
LESSEES of the building, this increase will be the exclusive expense of the
LESSEE.
In the case of something ominous with regard to the building or the leased
spaces, the LESSEE must allow the LESSOR, his representative, and their
employees access to the leased spaces.
The LESSEE explicitly renounces any recourse that he could exercise against the
LESSOR from the paragraphs of the articles 1386 and 1721 of the Civil Statutes
Book. The LESSOR cannot be held responsible for any harmful treatment by his
employees, namely the messengers and housekeepers, done to the LESSEE or to a
third party present with him.
The LESSEE shall be obliged to comply with the elementary safety regulations.
For this he will, among other things:
Indicate the exits and fire routes by means of a colored scheme in the A3 format
in the places provided;
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



Keep the exits clear permanently;
Install door locks with positive security on the monitored doors that can also
be opened in the event of storm interruption or fire alarm;
Have the fire detection and fire alarm information moved from the private
installations to the communal installations;
All personnel are to participate in the annual fire drill;
Participate in the annual storm interruption drill implementing assistance
apparatus;
Participate in the monthly hearability drill of the alarms;
Smoking is only permitted in the areas designated for it.
Never open the fire doors.
Whatever exceeds normal waste, such as hazardous waste, the remains from
destruction or an evacuation, pallets and covering from deliveries or moving,
shall be gathered by the LESSEE in a timely and acceptable manner, in
consultation with the management, and shall be removed as quickly as possible at
the exclusive expense and under the responsibility of the LESSEE.
ARTICLE 13- DESCRIPTION OF SPACES
Before the possession by the LESSEE, an objective description of the spaces will
be done. This report will be united with the rental agreement. The description
of the spaces will be done by an expert chosen by mutual agreement or, in the
absence of an agreement, by two experts whereby each party designates one. The
costs will be borne by each party for half of the amount. In the event that two
experts are hired, each party will pay the fee for the expert he hires.
If, after the drawing up of the description of the spaces at the beginning of
the lease, there are considerable changes to be made to the leased space, each
party can request that a supplementary description be drawn up, with the
expenses to be shared.
At the end of the lease the LESSEE will return the leased spaces to the state in
which they were received, according to the description of the spaces at the
beginning of the lease, with the exception of that which was lost or damaged by
circumstances beyond one’s control, and taking into account possible
supplementary descriptions of the spaces that were drawn up. In the case of an
early termination of the lease by the LESSEE, or with the existence of expenses,
he shall be responsible for all wear and tear.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



An objective description of the spaces at the end of the lease shall be drawn up
according to its appearance on the last day of the lease; afterward the LESSEE
shall completely vacate the spaces. For the drawing up of this description of
spaces the parties should have designated their experts a month before the end
of the lease. In the event of the lack of an agreement, the appointment shall
take place through the Justice of the Peace, upon request from the most prepared
party. The expert’s report shall bind the parties definitively, without recourse
or protest. The payment of the fee takes place as for the description of the
spaces at the beginning of the lease. The description of the spaces at the end
of the lease determines the amount of the damage to the property through leasing
and of the resulting damage compensation that is to be the expense of the
LESSEE. The damages through the possible removal of walls that were placed by
the LESSEE during the course of the lease, shall not be considered normal wear
and tear.
Bringing the leased place back in order should be carried out by the LESSEE
before the end of the lease. In the event of failure to do that, the LESSEE will
have to pay damage compensation for unavailability, equal to two thirds of the
last trimestrial rent paid by him per month of unavailability because of work,
whereby each month begun shall count as an entire month.
ARTICLE 14 — USE OF THE SPACES
The LESSEE commits to using the spaces as a good tenant and not carry out any
activity that can harm the peace and quiet of the neighbors or that can affect
the good name of the building. Keeping animals is prohibited except by written
agreement from the LESSOR and as long as it does not cause any nuisance for
neighbors. The LESSEE shall comply with all of the conditions of the permits
that are related to the building or to its activities.
He attests to have been notified of all regulations with regard to the
occupation of the leased spaces and the use of the communal parts. He commits to
complying with these regulations and safeguards the LESSOR against any recourse
that should be exercised against him based on these regulations. He accepts all
changes that can be introduced and all decisions that should be made by the
LESSOR, the general meeting of the co-owners or the management within the
framework of the authority granted to them through the possible base contract or
from an internal order.
The vehicles provided by LPG Construction are not allowed in the parking area of
the building.
On his own responsibility, without previous permission from the LESSOR, the
LESSEE can have the installation of telephone, radio and TV equipment, telex and
other technical apparatus switched, on the condition that this will not bring
about any damage to the spaces. The installation and the use are the exclusive
expense of the LESSEE. If installation of these devices
IMM / Aalegal / rent / PROF ALG VW 0403 4 07/04/04
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



requires working on- and/or modifying the exterior of the building, or the
building’s common parts, the lessee needs to obtain prior written consent for
said works and/or alterations from the lessor, who maintains the right to refuse
permission for aesthetic or technical reasons. The lessee will ensure that the
use of the devices will not disturb the other residents.
According to the safety regulations, fire doors [if they exist] may never be
left open.
The lessee has no recourse against the lessor in case of discontinuation of
services or malfunctioning of devices that serve the building, due to reasons
beyond the lessor’s control, or because of repairs.
The lessee will designate a person who is responsible for liaising with the
manager of the building.
All contacts between the lessee and the various companies responsible for
maintenance of the building will go via the building manager.
ARTICLE 15 — CHANGES TO THE PREMISES
The lessee agrees not to make changes to the leased premises without the prior
written consent of the lessor. In such case, when applying for approval, the
lessee will provide plans and an accurate description of the desired changes to
the lessor. A refusal by the lessor requires no motivation. The consent may be
conditional.
The lessor can never be held liable for work done by the lessee, nor for the
changes he implemented, even if the lessor approved these. The case prevailing,
the lessee will side with the lessor and safeguard him against all recourse by
third parties resulting from said changes or work.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



For the implementation of all the work and/or changes, the lessee must observe
and respect the prevailing rules and regulations and specifically the building’s
permits and licenses, regulations on construction work, as well as the safety
measures imposed by the insurer and the fire department. The lessor may require
that the lessee, for said work, provide adequate insurance to cover liability
claims against both lessee and lessor.
Should the environmental permit [’milieuvergunning’] require so, the lessee
will, in due time, submit a plan1 of the movements of the company’s staff and
visitors.
Should the Law of July 4, 1996, on the well being of workers, updated by the
Royal Decree of January 25, 2001, require so, the lessee will appoint a health
and safety coordinator. He will check compliance with the post-intervention
dossier2 and provide a copy thereof to the building manager.
All costs resulting from the organization or adaptation of the premises in order
to comply with legal, administrative, professional or other requirements,
particularly urban planning- and workers’ safety requirements pertaining to
lessee’s use of the premises or his activities, shall be borne by the lessee,
without recourse against the lessor.
Upon completion of each organization or adaptation of the premises, the lessee
will provide the lessor the “as-built” plans of the works, including the
electrical wiring, the location of walls, lowered ceilings, lighting and
technical installations, and when applicable, the minutes [’proces verbaal’ in
Dutch] drafted upon delivery and mandatory periodical inspections.
As for the walls:
a) If the rented premises have walls, they cannot be moved, altered, replaced or
changed, no matter how, without the prior written consent of the lessor, all at
the expense of the lessee;
b) if the rented premises do not have walls, the lessee, at his expense, is only
allowed to place some with the prior written consent of the lessor;
 

1   translator’s note: what precisely is meant here is unclear, but perhaps
‘data’ or ‘an overview’ of how staff and visitors enter or leave the building.  
2   translator’s note: what precisely is meant here is unclear.

Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



c) in both above cases, the lessee shall also bear the cost of changes, required
by the work, to the electrical wiring, the lowered ceilings, the fire detection
and -fighting systems, the lighting, the central heating, the ventilation and
air conditioning and other equipment.
At the end of the lease, all the lessee’s changes to the premises become
property of the lessor, free of compensation. They must be handed over in good
condition. Still, before the expiry of the lease, the lessor can ask the lessee
to fully or partially remove changes made to the premises.
ARTICLE 16 — MAJOR REPAIRS
Only major repairs, namely those that Articles 605 and 606 of the Civil Code
place at the owner’s expense, shall be borne by the lessor, but only if these do
not stem from a fault or negligence by the lessee.
If the lessee fails to immediately inform the lessor by registered mail about
all damages, that the latter is responsible to bear, which the lessee observed
or upon normal investigation could have observed, he shall be liable for all
ensuing damages and more specifically will bear the cost of any additional
repairs that would result from his negligence.
If these additional repairs will be borne by the insurers of the building, the
lessee will intervene in the amount of the exemption.
The lessor commits to implement major repairs, of which he was informed, in the
shortest delays possible.
IMM / Aalegal / rent / PROF ALG VW 0403 5 07/04/04
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



The implementation of all the works deemed urgent or necessary by the lessor
will have to be tolerated by the lessee, who will not be entitled to any
compensation in whatever form, regardless of the duration of the works.
ARTICLE 17 — ACCESS TO THE RENTAL PLACE
The lessee is bound to grant the lessor or his designated persons access to the
rented premises for the implementation of major repairs, as well as maintenance
and repair work of the common parts of the building.
Given prior notification by phone or fax at least 24 hours in advance, the
lessee is to grant the lessor or his delegate admission to the rented premises
during business hours, to assess the general state of maintenance.
ARTICLE 18 — MAINTENANCE AND REPAIRS
The lessee will maintain the leased spaces in good condition throughout the term
of the lease. He will implement and bear at his expense all repairs and
maintenance work that is required by law or common practice. In particular, he
will in due time repaint the walls and the inner walls and without delay repair
or replace the sanitary appliances, electrical installation, upholstery and
flooring, doors and windows, damaged locks, cracked and broken windows,
regardless of what caused the damage. He will keep the pipes, valves, pumps and
drains in good condition and protect them against frost, Repair and disposal
costs will be borne by him. The same applies to the devices to prevent- and
fight fire. He will make sure that, on the inside, all windows- and window
frames remain clean. This list is not exhaustive.
The lessee will not use water ducts for the electricity’s ground connection, no
additional branches will be connected to electrical lines, nor will he cut off
electrical wires too short. The length of the [free, unconnected] wires must be
at least thirty centimeters.
If the lessee fails to uphold the obligations in this article, the lessor,
undiminished in all his other rights, including recourse, after unsuccessfully
having appealed to the lessee, by registered mail,
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



to address the situation within a period of thirty days, can proceed to organize
the necessary work, at the lessee’s risk and expense.
ARTICLE 19 — EXEMPTION FROM THE RESPONSIBILITY OF THE LESSOR
In case of an administrative or judicial procedure against the lessor resulting
form the activities or the presence of the lessee in the leased premises, the
lessee is to side with the lessor and to safeguard him against any judgment as a
result thereof.
ARTICLE 20 — EXPROPRIATION
In the event of total or partial expropriation, the lease will end, in whole or
in part, on the day on which the expropriating authority takes possession. The
lessee will have no recourse against the lessor, only against the expropriator.
Notwithstanding that, the lessee may not pursue an indemnity that would decrease
any indemnity payable to the lessor.
ARTICLE 21 — SURVEILLANCE
The lessor is not liable for any theft on the leased sites, nor for the damage
caused by such an act. The lessee commits to secure insurance coverage of these
risks at his expense.
The lessee must take charge of the monitoring and the efficient protection of
the leased sites. He explicitly relieves the lessor and his successors of any
responsibility in case of theft, rebellion or riots in the leased premises or in
their immediate surroundings.
ARTICLE 22 — ADVERTISING
It is principally not allowed to install advertising material or billboards
[signs]. Should exception hereof be granted, the lessee bears the burden of
proof that he has all the permits to do so, prior to the placement of
advertising material or signs.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



ARTICLE 23 — PUTTING THE SITE UP FOR RENT OR FOR SALE
The lessee will have to condone, in the six months prior to the end of the
lease, and at any time in case the leased property is put of for sale, visits of
the leased premises at least three times per week, on mutually agreed days and
hours. He will have to allow placement of panels and posters indicating the
property is up for sale or rent, in places indicated by the lessor.
ARTICLE 24 — NOTICE BY THE LESSEE
In case the lessee requests severance of the lease, he must upon departure pay
the following sums:

•   rent, common charges and taxes due at the time of his departure,   •   an
irreducible compensation [indemnity] for the dissolution of the contract, the
unavailability and the re-leasing of the leased sites, in the sum of the rent
that the lessor could claim till the earliest possible date when this lease
could be terminated according to the conditions stated under article “duration”
[term — or “duur” in Dutch] in the specific conditions section of this contract.
The rent to be considered for this purpose is the one at the time of the
severance.   •   fees due in case of damage to the leased sites, in accordance
with Article 13.

ARTICLE 25 — SEVERANCE OF THE LEASE
IMM / Aalegal / rent / PROF ALG VW 0403 6 07/04/04
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



In case of a judicial severance of the lease charged to the lessee, the latter
will have to bear the following costs, atop of the amounts in the previous
article:

•   all the costs and expenses related to this severance,   •   a compensation
equal to six months’ share in the common charges and taxes, based on the most
recent data that are certain, as if he were still leasing the sites. If the
lessor provides evidence that he suffered greater damage, he may claim
reimbursement thereof.

In the event of insolvency, bankruptcy or liquidation of the lessee, the lessor
is entitled to end the lease by registered mail, without prior notice. In this
case, the lessee is due to pay the following amounts:

•   rent, common charges and taxes due at that time,   •   an indemnity for
re-leasing equal to two quarters rent,   •   if any, compensation for damage to
the leased space, according with Article 13.

In addition, the lease deposit will remain acquired by the lessor.
If the receiver or liquidator [receiver] is to end the lease, the provisions in
the first paragraph of this article shall apply.
ARTICLE 26 — [CHOICE OF] RESIDENCE
The lessee declares to reside in the leased property. This residence will remain
valid even after the termination of the lease, unless the lessee serves on the
lessor, by registered mail, his new residence, which mandatory must be in
Belgium. The obligation to reside in Belgium expires when all accounts and
disputes, if any, relating to this lease will be closed.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



The lessor shall opt for domicile in its head office (seat of the company).
ARTICLE 27 — COSTS
All costs and fees related to this lease, including registration fees, stamp
taxes [“zegelrechten” or seal (stamp) rights], penalties (except those caused by
the lessor), mailing and shipping fees, as well as late fees are borne by the
lessee.
Only for the calculation of the registration fees, and void of any other impact
thereof for the parties, the burden for the lessee, in addition to the rent, is
based on the percentage in the special conditions.
Within eight days following the signing of this agreement, the lessee will
provide the lessor, who will take upon him the registration formalities, with
sufficient provision to pay the registration fee and stamp duties. The lessee
will be liable for penalties and interest payment, if any, for late registration
as a result of insufficient provision.
In cases, stipulated by law or in this agreement, where he must obtain the
consent of the lessor, the lessee bears all prior accepted necessary expenses,
(such as fees of architects, engineers or other consultants), which the lessor
demonstratively needs in order to address the question of the lessee.
ARTICLE 28 — RESPONSIBILITY / INDIVISIBILITY
The obligations of this lease are individually and indivisibly binding for the
lessee, his heirs and his beneficiaries [“rechthebbenden” in Dutch].
ARTICLE 29 — APPLICABLE LAW / DISPUTES
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



Belgian law shall govern this agreement. Any dispute as a result of this
agreement, its interpretation, its execution, its dissolution or breach, is the
sole responsibility of the Judge of the Peace Court of the canton [a
jurisdiction somewhat similar to a US county] in which the leased premises are
located.
ARTICLE 30 — CONTRACT ADJUSTMENTS
The nullity of any clause in this agreement shall not entail the nullity of the
entire contract. Parties shall replace the invalid provision by a valid
provision with the same economic and practical implications.
The provisions in this agreement may only be modified or amended by a signed
addendum to said agreement. Addenda are also required for renouncement [of a
right], discharge [from obligations] or exemption [to (parts of) the agreement].
ARTICLE 31 — TRANSFER / SUBLETTING
The lessee can only transfer the current lease, or sublet the leased spaces
partly or entirely, with the formal, written and prior consent of the lessor,
whose permission may be conditional. Refusal of said permission needs no
explanation.
In case of sublease or lease transfer the original lessee remains individually
and entirely bound by this agreement and the possible rules of internal order,
jointly with the assignee or the sublessee. The sublease or lease transfer is
only possible when the sublessee or assignee expressly states his commitment to
adhere to his obligations vis-à-vis the lessor, unless the lessor refrains from
demanding such statement at the time of the lease transfer or sublease. The
lessee will provide, without delay, a registered copy of the sublease agreement
or lease transfer to the lessor.
The duration of the sublease cannot exceed that of the lease.
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



IMM / Aalegal / rent / PROF ALG VW 0403 7 07/04/04
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 



--------------------------------------------------------------------------------



 



ARTICLE 32 — DISCHARGE FOR THE LESSEE
Returning the keys by the lessee to the lessor, no matter where or when, can
never be invoked by the lessee as a full or partial discharge from his
obligations towards the lessor. Proof of such discharge, or [full or partial]
waiver of obligations, can only come from a written document from the lessor.
ARTICLE 33 — VAT
Barring written proof expressly stating otherwise, all amounts mentioned in the
various documents that comprise this lease agreement are excluding VAT, even
when VAT is levied. Absence of any mentioning that a tax is due, does not
release the lessee from the payment thereof.
ARTICLE 34 — ANNEXES
This agreement comprises all documents attached to it,
Dutch > English Certified Translation by: ASTA-USA Translation Services, Inc.
February 5, 2009
www.asta-usa.com

 